 ALLEN-MORRISON SIGN CO.,INC.73Allen-Morrison Sign Co., Inc. and Textile Workers Union ofAmerica,AFL-CIO, CLC.Case No. 5-RC-3509. August 9, 1962DECISION ON REVIEW AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theRegional Director for the Fifth Region on June 30, 1961, an electionby secret ballot was conducted on July 21, 1961, under his directionand supervision in an appropriate unit.Upon the conclusion of theballoting, the parties were furnished with a tally of ballots whichshowed that of approximately 161 eligible voters, 68 cast ballots for,,and 91 against, the Petitioner and 6 cast challenged ballots.Thenumber of challenged ballots was insufficient to affect the electionresults.Thereafter the Petitioner filed timely objections to conductaffecting the results of the election.After an investigation the Regional Director issued a supplementaldecision on September 1, 1961, overruling objection No. 2 and reserv-ing decision on objection No. 1. Thereafter, on October 10, 1961, the'Regional Director issued a second supplemental decision and certifi-cation of results of election in which he overruled objection No. 1 andcertified that the Union was not the exclusive representative of theemployees in the unit.The Petitioner meanwhile, on October 2,1961, had filed with the Board a request for review with respect to theruling onobjection No. 2.This request, opposed by the Employer,was granted on October 16, 1961, and is disposed of herein. No requestfor review having been filed with respect to the Regional Director'sruling of objection No. 1, that matter is not before us.Objection No. 2 dealt with the Employer's alleged injection of "theextraneous issue ofrace hatred into the representation proceedings.""The facts givingrise tothis allegationare as follows :On July 13,1961, the Employer sent all employees a 51/2-page single-spaced letter, dealing primarily with matters indisputablygermaneto the election.Approximately a page of the letter reads as follows:Another thing for you to consider is a problem which has ex-isted in the South for many years to which there has been no goodanswer.That is the question of racial segregation.Whether-you believe in segregation or integration of white and coloredschools, swimming pools, plants and other places is a question foryou to decide and each person is entitled to his own view. TheCompany considers this a matter for each individual to decide.The national unions on the other hand have taken the view thatthey are supposed to decide the question of segregation or inte-gration and they have actively promoted integration.138 NLRB No. 11. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few years ago, the A.F.L.-C.I.O. which includes the TextileUnion was working hard to do away with segregation and usingdues they collected from members to try and promote integration,without the members having any say-so as to whether their moneyshould be spent to mix the white and colored people in schools,plants, and elsewhere.At that time in a case which was beforethe United States Supreme Court, the C.I.O., now merged withthe A.F.L., and which included the Textile Union, filed an officialdocument in which it stated that the union "supports the elimina-tion of racial segregation from every phase of American Life."The union further urged that segregation should be ended "forth-with" rather than by "gradual adjustment."This documentfurther stated that where the "unions have their way, there islikewise no segregation in the use of plant eating places, lockerrooms, restrooms, etc."Several years ago, the A.F.L.-C.I.O.gave $75,000.00 from the dues of its members to the NationalAssociation for the Advancement of Colored People which is theorganization working to wipe out all racial segregation, both inschools,manufacturing plants and elsewhere. Since the unionslost so many members in the South because of this, they now playit down in the South and don't say very much about it, but theirnational leaders still work for integration and use dues of mem-bers to pay for it.Our purpose in pointing these matters out to you is not to tellyou how you ought to feel on integration and segregation, but tolet you know how the unions, including the Textile Union, havetried to force it down the throats of the people living in the South.You might ask these people about what happened in FrontRoyal, Virginia, last year when the court closed the schools andLocal 371 of this union voted to put up some money to operateschools for white children.This same National Textile Unioncame in and "fired" the officers of the local and froze itsassets ... .On July 19, 1961, 2 days before the election, the Employer sentanother letter to all employees.This letter was two single-spacedpages and made no mention of race relations. It concluded, however,with the postscript : "You may be interested in the attached news-paper clippings."The attachment thus referred to was a one-columnreprint from the September, 1960, issue ofMilitant Truth(a publi-cation described in our decisionin Sewell Manufacturing Company[138 NLRB 66], issued today), which reads as follows:TEXTILE WORKERS UNION (TWUA) Local 371, FrontRoyal, Virginia, believes in the time-honored principle of racialseparation.In keeping with that principle, the local voted to ALLEN-MORRISON SIGN CO., INC.75purchase $8,000 in bonds to help finance a segregated school inthe community.The BIG BOSSES of TWUA, in the New York Office,denounced the action of the local as being inconsistent with theTWUA policy of racial integration, and demanded that the FrontRoyal local rescind its action.When the local refused to yield to pressure from the top unionradicals, an "administrator" was placed over its affairs, whichproves that the individual union member and the individual unionlocal have NO RIGHTS-"civil rights" or otherwise-they mustbe puppets and stooges of the TOP UNION BOSSES or getout.The funds of the Front Royal local were seized and thelocal officials were suspended.At the TWUA convention held in Chicago a few months ago,WILLIAM POLLACK, president of the Textile Workers Unionof America, made the union's position clear :"We cannot have a local union act for segregation.We as aunion must be able to hold our head high."Union organizers frequently lie to the people they are attempt-ing to organize, telling them that the policies of the internationalunions are not important; that "the people" in the local run theirown business.Nothing is further from the truth.Labor unionsare operated as DICTATORSHIPS from the TOP."The Regional Director considered that the propaganda in this casewas permissible within the rule ofSharnay Hosiery Mills, Inc.,120NLRB 750.Our general views as to whether elections should be set asidebecause race issues are raised in campaign propaganda are set forthinSewell Manufacturing Company, supra,decided this date.Apply-ing the principles there set forth to this case, we believe that thiselection should not be set aside.'The Employer's own letter wastemperate in tone and advised the employees as to certain facts con-cerning union expenditures to help eliminate segregation.Theexcerpt from Militant Truth concerned action taken by the Unionin this case in a nearby city.We are not able to say that theEmployer in this case resorted to inflammatory propaganda on mattersin no way related to the choice before the voters, and we thereforedecline to set the election aside.Upon consideration of the Regional Director's report, the Peti-tioner's exceptions thereto, the petition for review, the brief in oppo-sition thereto, the Employer's brief on the merits, and the entirerecord, we find in accord with the Regional Director that there is1Member Brown dissents because in his view application of the criteria enunciated intheSewellcase requires the conclusion that in the circumstances of this case the Employerexceeded the limits of permissible campaigning. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDno sufficient basis for upsetting the election. In the circumstances,-we shall adopt the recommendations of the Regional Director andoverrule the objections of Petitioner.As the Petitioner has failed to.secure a majority of the valid ballots cast, we shall certify the results,of the election.[The Board certified that a majority of the valid votes was not castfor TextileWorkers Unionof America,AFL-CIO, CLC, and that,said labor organization is not the exclusive representative of theemployees in the unit found appropriate.]MEMBER BROWN took no part in the consideration of the aboveDecision on Review and Certification of Results of Election.The H.K. Ferguson CompanyandHerbert F. RobertsandUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,the Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma, Alabama, and Carpenters and Mill-wrights Local Union No. 1337, Parties to the ContractUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,the Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma, Alabama,and Carpenters and Mill-wrights Local Union No. 1337andHerbert F. RobertsandThe H.K. Ferguson Company, Party to the Contract.CasesNos. 15-CA-1025 and 15-CB-195. August 10, 1962SUPPLEMENTAL DECISION AND ORDEROn May 9, 1962, the Board issued a Proposed Supplemental Deci-sion and Order in the above-entitled proceeding,' proposing certainmodifications of the Decision and Order issued herein on August 18,1959.1Thereafter, Respondent Council and Respondent Local Union'filed exceptions to the Proposed Supplemental Decision and Order.The Board 3 has considered the exceptions and the entire recordherein and, finding no merit in the exceptions, concludes that theProposed Supplemental Decision and Order should be adopted.Ac-cordingly, and pursuant to Section 10(c) and (d) of the NationalLabor Relations Act, as amended,IT IS HEREBYORDEREDthat the Proposed Supplemental Decision andOrder issued herein on May 9, 1962, be, and it hereby is, adopted.1Not published in NLRB volumes.2124 NLRB 544.'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated its-powers in connection with this case to a three-member panel[Members Rodgers,Leedom,and Brown].138 NLRB No. 13.